DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/7/21 has been entered, in which Applicant amended claims 1, 9, and 15. Claims 1-4, 6-9, and 11-20 are pending in this application and have been rejected below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant filed an Information Disclosure Statements (IDS) on 12/7/2021.  This filing is in compliance with 37 C.F.R. 1.97.
As required by M.P.E.P. 609(C), the applicant's submission of the Information Disclosure Statements is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609(C), copies of the respective PTOL -1449s initialed and dated by the examiner are attached to the instant office action. 

Response to Amendment
Applicant’s amendments are acknowledged.
Revised 35 USC 101 rejections of claims 1-4, 6-9, and 11-20 regarding abstract ideas are still applied in light of Applicant’s amendments and explanations.
New 35 USC 103 rejections of claims 1-4, 6-9, and 11-20 are applied in light of Applicant’s amendments and explanations.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title
Claims 1-4, 6-9, and 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
In the instant case, claims 9 and 11-14 are directed towards a process, and claims 1-4, 6-8 and 15-20 are directed towards a machine or article of manufacture.
Regarding claim 1, the claim is directed to the judicial exception of certain methods of organizing human activity such as managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. The following claim limitations are analogous to court identified abstract ideas that are representative of certain methods of organizing human activity: “store original text from a corpus of security questionnaires, and values associated with the original text from the corpus of security questionnaires, wherein the set of latent topics comprise underlying topics in the original text that emerge through statistical modeling of the original text, the corpus of security questionnaires including one or more questionnaires in a standardized format,” “the values indicating a section, a control, or a question of the original text,” “identify a set of latent topics present in the original text from the corpus of security questionnaires,” “score portions of the original text based on one or more of presence and absence of one or more latent topics of the set of latent topics present in the original text to generate a first set of topic scores for each of the portions of the original text, wherein the portions are identified based on the values associated with the original text, wherein the first set of topic scores are generated by: identifying presence or absence of each topic of the set of latent topics within the portions of the original text according to the distribution of latent topics,” “determining a distribution of latent topics throughout the original text, wherein the first set of topic scores represent presence or absence of each topic of the set of latent topics within each of the portions of the original text,” “receive a new security questionnaire comprising new text from a user…, the new security questionnaire is provided in an ad-hoc format,” “map the new security questionnaire in the ad-hoc format to the corpus of security questionnaires including the one or more questionnaires in the standardized format by: scoring portions of the new text from the new security questionnaire based on presence or absence of the latent topics to generate a second set of topic scores for each portion of the new text by determining presence or absence of each topic of the one or more latent topics within the portions of the new text, wherein the second set of topic scores represent presence or absence of each topic of the one or more latent topics within each of the portions of the new text,” “determining score differences between the scored portions of the original text from the corpus of security questionnaires and the scored portions of the new text from the new security questionnaire,” “link portions of the original text from the corpus of security questionnaires to portions of the new text from the new security questionnaire with a smallest score difference such that existing information from the original text is mapped to requested information in the new text, wherein linking correlates one or more questions from the original text to one or more questions of the new text,” and “populate an unanswered answer object associated with the new security questionnaire in the ad-hoc format based on the corpus of security questions including the one or more questionnaires in the standardized format using an answered answer object from a portion of the original text that is linked to a portion of the new text comprising the unanswered answer object.” The concepts described in the limitations when taken both as a whole and individually are not meaningfully different than those found by the courts to be abstract ideas and are similarly considered to be certain methods of organizing human activity such as managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. 
Additionally, the claims do not recite a practical application of the abstract concepts in that there is no specific use or application of the method steps other than to make conclusory determinations. The claims do not recite any particular use for these determinations that improve upon the underlying computer technology. Additionally, the claims recite the additional elements of: “A system to establish a security profile, the system comprising: a memory to store: … a processing unit to:” (computer processor and memory with computer instructions), “receive a new security questionnaire comprising new text from a user over a network… and transmit a populated ad-hoc questionnaire to the user over the network.” (sending and receiving data over a computer network). Additionally, independent claims 9 and 15 recite further additional elements: “A system for responding to security questionnaires, the system comprising: a memory to store a corpus of security questionnaires; and a processor to,” (computer processor and memory with computer instructions). Examiner notes that the implementation of the abstract concepts utilizing technology in this way is generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)). Accordingly, 
Additionally, the elements of the instant process, when taken in combination, together do not recite significantly more than the abstract idea itself. In regard to the claims showing significantly more, the claims do not recite “significantly more” because the claim is not either 1) improving another technology, 2) improving the functioning of the computer itself, 3) Applying the judicial exception with, or by use of, a particular machine, 4) Effecting a transformation or reduction of a particular article to a different state or thing, 5) Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application, or 6) Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, as pointed out in the USPTO 101 Guidance.
The method and system, as claimed by the applicant, is no more than a general linking of the use of the abstract idea (an idea of itself) to a particular technological environment (the use of computers to calculate and transmit data). The recitation of well-known computer functions does not meet the “significantly more” threshold. Additionally, the application of computer technology amounts to merely applying the abstract concepts via computer elements. (see Applicant’s disclosure for implementation of computer components in Paragraph Numbers [0092]-[0104]). The recited computer elements and functions that are applied to the abstract idea in the claims are “A system to establish a security profile, the system comprising: a memory to store: … a processing unit to:” (computer processor and memory with computer instructions), “receive a new security questionnaire comprising new text from a user over a network… and transmit a populated ad-hoc questionnaire to the user over the network.” (sending and receiving “A system for responding to security questionnaires, the system comprising: a memory to store a corpus of security questionnaires; and a processor to,” (computer processor and memory with computer instructions). For additional information see MPEP 2106.05(f) “claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 2358.
Claim 9 recites a method that contains substantially similar subject matter as claim 1 and is rejected for the same reasons put forth above in regard to claim 1.
Claims 2-4, 6-8, 11-14, and 16-20 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) are rejected based upon the same rationale, wherein the claim language does not recite “significantly more” than the abstract idea. Specifically, claims 2-4, 6-8, 11-14, and 16-20 further narrow the abstract idea in that they recite additional computations or calculations that are a part of the above identified abstract idea. Additionally, claims 2-4, 6-8, 11-14, and 16-20 do not recite any additional elements that are not part of the above identified abstract idea.
Regarding claims 1-4, 6-8, and 15-20, the claim is directed to an apparatus/system and computer readable media for performing the method steps as described above and are rejected in that the recited computer components in the apparatus/system and computer readable media claims add nothing of substance to the underlying abstract idea. The application of computer technology in the claims merely serves to facilitate computerized implementation of the abstract idea. (see Applicant’s disclosure for implementation of computer components in Paragraph Numbers [0092]-[0104]).
The claims as a whole, do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.  In addition, the claims are not necessarily rooted in computer technology without an analogous situation that does not involve computer technology.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
Note:  The analysis above applies to all statutory categories of invention.  As such, the presentment of any claim otherwise styled as a machine or manufacture, for example, would be subject to the same analysis. 	

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A person shall be entitled to a patent unless –
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6-9, and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2018/0129989 to Bowers (hereafter referred to as Bowers) in view of U.S. Patent Application Publication Number 2014/0046894 to Bradley .
As per claim 1, Bowers teaches:
A system to establish a security profile, the system comprising: a memory to store: … a processing unit to: (Paragraph Number [0400] teaches the computing device 10000 includes a processor 10002, a memory 10004, a storage device 10006, a high-speed interface 10008 connecting to the memory 10004 and multiple high-speed expansion ports 10010, and a low-speed interface 10012 connecting to a low-speed expansion port 10014 and the storage device 10006.  Each of the processor 10002, the memory 10004, the storage device 10006, the high-speed interface 10008, the high-speed expansion ports 10010, and the low-speed interface 10012, are interconnected using various busses, and may be mounted on a common motherboard or in other manners as appropriate).
original text from a corpus of security questionnaires, and values associated with the original text from the corpus of security questionnaires (Paragraph Number [0169] teaches the term "questionnaire" refers to one or more unique sets of questions, formatted to follow a template, that are created for the purpose of assessing vendor risk. Paragraph Number [0192] teaches when adding a new vendor product, the system 100 may present the end-user with a list of questions associated with the product.  The questions may include a request for the vendor name, the product name, the product type, and a risk level.  The risk level may be defined as low, medium, high, and undefined (as corresponding to the risk level 304).  Alternatively, the risk level may be an input from the risk-assessment module 214. Paragraph Number [0255] teaches the system 100 may provide a graphical user interface configured to display one or more prompts for user 
the corpus of security questionnaires including one or more questionnaires in a standardized format (Paragraph Number [0263] teaches template settings can include risk levels (e.g., from three to five levels), inclusion/exclusion of residual risk, the ability to add weighted values to questions, determination of answer format, inclusion/exclusion of standard section headings and the ability to create new ones, and the entering of standard text for an Executive Summary. Each of these elements can be included in every subsequent questionnaire that is created for this FI as long as this template remains in force. Templates may be edited. In some embodiments, if there is at least one questionnaire in progress, the template cannot be altered. Completed questionnaires can retain the original template's format. Any or all subsequent new questionnaires can be built using an updated template).
the values indicating a section, a control, or a question of the original text (Paragraph Number [0256] teaches following interaction with the onboarding module, a template is created which specifies a set of global variables that apply to all the questionnaires created by the FI. The template further specifies rules for determining a final risk score, such as, for example, section weighting, question weighting, or other score settings).
identify a set of latent topics present in the original text from the corpus of security questionnaires (Paragraph Number [0257] teaches once at least one questionnaire has been created and saved, a risk assessment may be performed for a vendor or product.  The user can identify a vendor or product for assessment (step 1704), 
receive a new security questionnaire comprising new text from a user over a network (Paragraph [0038] teaches providing (e.g., by displaying the request-more-information GUI) a request widget; receiving, by the processor, a subsequent input into the request widget from the first client comprising instructions to activate an automatic email generator, wherein the automatic email generator, upon activation, prepares and sends automatically, via a network, an electronic communication to one or more third parties (e.g. a service providers) requesting, from the one or more third parties, additional and/or detailed due diligence information; and activating the automatic email generator. Paragraph Number [0258] teaches following response to the questionnaire by the one or more contributors, a two-part risk assessment is carried out which evaluates inherent risk as well as residual risk.  Finally, a final risk score is calculated (step 1710) based on the determined inherent risk and residual risk, as well as on the rules specified in the template.  One or more approvers must review the assessments and may approve or reject an assessment and provide commentary to support their decision.  In these embodiments, a risk assessment is not complete until it is approved by the approvers, and rejection of an assessment may either generate a new risk assessment, or the user may revise and resubmit their current assessment based upon the approver's comments.  Once complete, a risk assessment becomes part of a vendor's overall documentation and is stored in a Risk Assessment history location (step 1712)).
determining score differences between the scored portions of the original text from the corpus of security questionnaires and the scored portions of the new text from the new security questionnaire (Paragraph Number [0288] and FIG. 43 shows an example inherent risk assessment in accordance with an embodiment of the invention.  A list of questions 4302 is displayed.  The inherent risk assessment workspace displays information regarding inherent risk, including: "how likely is something to happen, and what is the effect of that event if it should happen?" Rating bars are preset at mid-range which is determined by the number of settings on the risk assessment scale that were specified within the template. In certain embodiments, 3-5 levels of risk may be identified (e.g., low, moderate, and high) (see, e.g., widgets 4304). The user (e.g., contributor) must hover over and select the rating of choice, while leaving it at the default value will mark the question incomplete. Paragraph Number [0291] and FIG. 46 is another example of an inherent risk assessment workspace in accordance with an embodiment of the invention. The inherent risk assessment workspace comprises a questionnaire heading which reflects the current overall score (e.g., heading 4602), and may use color coding as well as a label.  A second heading can reflect the current scoring (e.g., heading 4604) for a given section, e.g., Strategic Risk.  The answer format for each risk assessment depends on the template and can vary; e.g., in the illustrated example, there are five levels of scoring from low to high.  In certain embodiments, the user may hover over the scoring bar 4606 and drag to the left or right to "set" the score).
link the portions of the original text from the corpus of security questionnaires to the portions of the new text from the new security questionnaire with a smallest score difference such that existing information from the original text is mapped to requested information in the new text (Paragraph Number [0375] teaches the Risk at the Assessment Question Level may include reviewing risk scores for each question within the Risk Assessment Questionnaire across multiple vendor products and may be associated with a Risk tag.  The Risk Score by Areas of Risk may include a grid that returns risk scores for each category of risk assessed (e.g., "How many vendor products have a high-risk rating for financial risk?") and may be associated with a Risk tag.  The Vendor Products may include a report showing high level data relating to all vendor products that can be limited to specific vendors only and may be associated with a General tag. Paragraph Number [0256] teaches the template further specifies rules for determining a final risk score, such as, for example, section weighting, question weighting, or other score settings.  Once the template has been built, one or more questionnaires may be created and saved).
wherein linking correlates one or more questions from the original text to one or more questions of the new text (Paragraph Number [0375] teaches the Risk at the Assessment Question Level may include reviewing risk scores for each question within the Risk Assessment Questionnaire across multiple vendor products and may be associated with a Risk tag.  The Risk Score by Areas of Risk may include a grid that returns risk scores for each category of risk assessed (e.g., "How many vendor products have a high-risk rating for financial risk?") and may be associated with a Risk tag.  The Vendor Products may include a report showing high level data relating to all vendor products that can be limited to specific vendors only and may be associated with a General tag. Paragraph Number [0256] teaches the template further specifies rules for determining a final risk score, such as, for example, section weighting, question 
Bowers teaches identifying topics relevant to determining security and risk of vendors, but does not explicitly teach pulling latent topics from material utilizing statistical modeling which is taught by the following citations from Bradley:
wherein the set of latent topics comprise underlying topics in the original text that emerge through statistical modeling of the original text (Paragraph Number [0011] teaches an additional input consisting of keywords is also provided, to guide the search results.  The calculations consist in the discovery of latent topics as probability distributions over words, of latent communities as probability distributions over topics, of the probability distribution of resources over communities, and of the relevance ranking based on these distributions. Claim 1 teaches estimating latent topics and latent communities between resources, the method comprising: receiving a set of unstructured textual data associated with resources; calculating latent topics as probability distributions over words within the unstructured textual data, latent communities as probability distributions over topics, and resources as probability distributions over communities).
score portions of the original text based on one or more of presence and absence of one or more latent topics of the set of latent topics present in the original text to generate a first set of topic scores for each of the portions of the original text, wherein the portions are identified based on the values associated with the original text (Paragraph Number [0006] teaches entity ranking refers to the assignment of a relevance value to related objects and entities from different sources.  For the search of experts in 
wherein the first set of topic scores are generated by: identifying presence or absence of each topic of the set of latent topics within the portions of the original text according to the distribution of latent topics (Paragraph Number [0026] teaches the complete likelihood of generating the corpus, i.e., the joint distribution of all known and hidden variables, given the parameters, is specified. Paragraph Number [0035] teaches the Gibbs sampling algorithm runs the Markov chain until convergence. After a burn-in period used to eliminate the influence of initialization parameters, a resource, community, and topic assignment is generated for each word in the corpus using the probability distributions estimated up to that point.  This collection of generated values, called a Gibbs state, is then used to update the estimators with equations (4)-(6) and the Dirichlet prior .alpha. with moment matching).
determining a distribution of latent topics throughout the original text, wherein the first set of topic scores represent presence or absence of each topic of the set of latent topics within each of the portions of the original text (Paragraph Number [0026] teaches the complete likelihood of generating the corpus, i.e., the joint distribution of all known and hidden variables, given the parameters, is specified. Paragraph Number [0040] teaches a procedure is here, and generally, conceived to be a self-consistent sequence of steps leading to a desired result.  These steps are those requiring physical manipulation of physical quantities.  Usually, though not necessarily, these quantities take the form of electrical or magnetic signals capable of being stored, transferred, combined, compared, and otherwise manipulated.  It proves convenient at times, principally for reasons of common usage, to refer to these signals as bits, values, elements, symbols, characters, terms, numbers, or the like.  It should be noted, however, that all of these and similar terms are to be associated with the appropriate physical quantities and are merely convenient labels applied to these quantities).
scoring portions of the new text from the new security questionnaire based on presence or absence of the latent topics to generate a second set of topic scores for each portion of the new text by determining presence or absence of each topic of the one or more latent topics within the portions of the new text (Paragraph Number [0011] teaches an additional input consisting of keywords is also provided, to guide the search results.  The calculations consist in the discovery of latent topics as probability distributions over words, of latent communities as probability distributions over topics, of the probability distribution of resources over communities, and of the relevance ranking based on these distributions. Paragraph Number [0029] teaches the Gibbs sampling update equation calculates the probability of assignment to r.sub.m, c.sub.k, and z.sub.j given w.sub.i, and given the set of assignments to the other words. Paragraph Number [0035] teaches the 
wherein the second set of topic scores represent presence or absence of each topic of the one or more latent topics within each of the portions of the new text (Paragraph Number [0026] teaches the complete likelihood of generating the corpus, i.e., the joint distribution of all known and hidden variables, given the parameters, is specified. Paragraph Number [0035] teaches the Gibbs sampling algorithm runs the Markov chain until convergence. After a burn-in period used to eliminate the influence of initialization parameters, a resource, community, and topic assignment is generated for each word in the corpus using the probability distributions estimated up to that point.  This collection of generated values, called a Gibbs state, is then used to update the estimators with equations (4)-(6) and the Dirichlet prior .alpha. with moment matching).
Both the combination of Bowers and Bradley are directed to determining security of vendors. Bowers discloses identifying topics relevant to determining security and risk of vendors. Bradley improves upon Bowers by teaching pulling latent topics from material utilizing statistical modeling. One of ordinary skill in the art would be motivated to further include pulling latent topics from material utilizing statistical modeling, to 
Bowers teaches identifying topics relevant to determining security and risk of vendors, but does not explicitly teach where the identification is made using a generative statistical model to link unanswered questions to latent data which is taught by the following citations from Tschiegg:
the new security questionnaire is provided in an ad-hoc format (Paragraph Number [0171] teaches permitting the user to utilize user-specified or company-specified weighted averages to compare users' information against normalized, average, anonymous information within the same industry, occupancy group, or product line. The normalized, average, anonymous information may, for example, be stored in the database 20 and filtered through filters 40( ) using software on computers 14( ), as shown in FIG. 1, to provide the reporting engine. These ad-hoc reports may be selectively saved and shared with peers on network 18. Users can construct reports and related surveys with specific questions and discrete or open-ended answers, send that survey out to network peers, prompt for action and follow-up, and request a response. Network 18 permits a 
map the new security questionnaire in the ad-hoc format to the corpus of security questionnaires including the one or more questionnaires in the standardized format by: (Paragraph Number [0171] teaches permitting the user to utilize user-specified or company-specified weighted averages to compare users' information against normalized, average, anonymous information within the same industry, occupancy group, or product line. The normalized, average, anonymous information may, for example, be stored in the database 20 and filtered through filters 40( ) using software on computers 14( ), as shown in FIG. 1, to provide the reporting engine. These ad-hoc reports may be selectively saved and shared with peers on network 18. Users can construct reports and related surveys with specific questions and discrete or open-ended answers, send that survey out to network peers, prompt for action and follow-up, and request a response. Network 18 permits a peer to enter information about his or her people, processes, or property according to another user's prompting, which facilitates sharing of expertise among a group of peers. Database 20 stores and retrieves this information for risk management purposes. Thus, the results of customized surveys and reports are available documenting survey responses).
populate an unanswered answer object associated with the new security questionnaire in the ad-hoc format based on the corpus of security questions including the one or more questionnaires in the standardized format using an answered answer object from a portion of the original text that is linked to a portion of the new text comprising the unanswered answer object. (Paragraph Number [0171] teaches permitting the user to utilize user-specified or company-specified weighted averages to compare users' information against normalized, average, anonymous information within the same industry, occupancy group, or product line. The normalized, average, anonymous information may, for example, be stored in the database 20 and filtered through filters 40( ) using software on computers 14( ), as shown in FIG. 1, to provide the reporting engine. These ad-hoc reports may be selectively saved and shared with peers on network 18. Users can construct reports and related surveys with specific questions and discrete or open-ended answers, send that survey out to network peers, prompt for action and follow-up, and request a response. Network 18 permits a peer to enter information about his or her people, processes, or property according to another user's prompting, which facilitates sharing of expertise among a group of peers. Database 20 stores and retrieves this information for risk management purposes. Thus, the results of customized surveys and reports are available documenting survey responses).
and transmit a populated ad-hoc questionnaire to the user over the network (Paragraph Number [0171] teaches permitting the user to utilize user-specified or company-specified weighted averages to compare users' information against normalized, average, anonymous information within the same industry, occupancy group, or product line. The normalized, average, anonymous information may, for example, be stored in the database 20 and filtered through filters 40( ) using software on computers 14( ), as shown 
Both the combination of Bowers and Bradley and Tschiegg are directed to determining security of vendors. The combination of Bowers and Bradley discloses identifying topics relevant to determining security and risk of vendors. Tschiegg improves upon the combination of Bowers and Bradley by teaching where the identification is made using a generative statistical model. One of ordinary skill in the art would be motivated to further where the identification is made using a generative statistical model, to efficiently utilize powerful statistical models to provide more accurate results.	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system and method of identifying topics relevant to determining security and risk of vendors in the combination of Bowers and Bradley to further utilize where the identification is made using a generative statistical model as disclosed in Tschiegg, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 9, claim 9 recites a method that is substantially similar to the method performed by the system found in claim 1. As such, the claim is rejected for the same reasons put forth in regard to claim 1.
As per claim 15, Bowers teaches:
A system for responding to security questionnaires, the system comprising: a memory to store a corpus of security questionnaires; and a processor to (Paragraph Number [0400] teaches the computing device 10000 includes a processor 10002, a memory 10004, a storage device 10006, a high-speed interface 10008 connecting to the memory 10004 and multiple high-speed expansion ports 10010, and a low-speed interface 10012 connecting to a low-speed expansion port 10014 and the storage device 10006.  Each of the processor 10002, the memory 10004, the storage device 10006, the high-speed interface 10008, the high-speed expansion ports 10010, and the low-speed interface 10012, are interconnected using various busses, and may be mounted on a common motherboard or in other manners as appropriate).
The remainder of the claim limitations are substantially similar to the claim limitations found in claim 1 and are rejected for the same reasons put forth in regard to claim 1.
As per claim 2, the combination of Bowers, Bradley, and Tschiegg teaches each of the limitations of claim 1. 
In addition, Bowers teaches:
wherein the memory is further used to store answer objects associated with portions of the original text (Paragraph Number [0256] teaches the template further specifies rules for determining a final risk score, such as, for example, section weighting, question weighting, or other score settings.  Once the template has been built, one or more questionnaires may be created and saved. Paragraph Number [0373] and FIG. 80 shows a block diagram of the components of an example system for customizing reports.  Reports may include Data Reports 8002 and Visual Reports 8004.  Reports may be 
wherein the processing unit is further to link an answer object associated with a portion of the original text to a portion of the new text linked to the portion of the original text, such that the answer object is common to both the portion of the original text and the portion of the new text. 
As per claims 3, 11, and 16, the combination of Bowers, Bradley, and Tschiegg teaches each of the limitations of claims 1, 9, and 15 respectively. 
In addition, Bowers teaches:
wherein the processing unit is further to request that portions of the original text and portions of the new text that are linked be displayed for review (Paragraph Number [0230] and FIG. 8 is an example workspace 800 for matching collected end-user's document to a list of suggested documents in accordance with an embodiment of the invention.  The workspace 800 may display a list of collected documents uploaded by the end-user (802).  The list may include documents collected in the compliance document folder, as described in relation to FIG. 5.  The workspace 800 may display a list of suggested documents (804) for the examination. The list of suggested documents (804) may be a pre-defined list of documents that is organized by risk levels. Paragraph Number [0235] teaches the method 600 may include displaying (step 614) all of the documents that has been matched between the end-user's uploaded documents and the list of suggested documents (as described in relation to FIG. 8) as well as those documents that are marked to include (as described in relation to FIGS. 9 and 10).  FIG. 11 is an example workspace 1100 for preparing the collected document for the examination report).
As per claims 4, 12, and 17, the combination of Bowers, Bradley, and Tschiegg teaches each of the limitations of claims 1, 9 and 11, 15 and 16 respectively. 
In addition, Bowers teaches:
wherein the processing unit is further to receive an input indicating acceptance or rejection of linking of the portions of the original text and the portions of the new text. 
As per claims 6, 13, and 18, the combination of Bowers, Bradley, and Tschiegg teaches each of the limitations of claims 1, 13, and 18. 
Bowers teaches identifying topics relevant to determining security and risk of vendors, but does not explicitly teach pulling latent topics from material utilizing statistical modeling which is taught by the following citations from Bradley:
wherein the processing unit is further to identify the set of latent topics by processing the original text using a generative statistical model (Paragraph Number [0042] teaches when processing information 58, probabilistic process 56 may use probabilistic modeling to accomplish such processing, wherein examples of such probabilistic modeling may include but are not limited to discriminative modeling, generative modeling, or combinations thereof).

As per claims 7, 14, and 19, the combination of Bowers, Bradley, and Tschiegg teaches each of the limitations of claims 1, 9, and 15 respectively
In addition, Bowers teaches:
wherein the processing unit is further to determine a standardized questionnaire within the corpus of security questionnaires that correlates to the new security questionnaire (Paragraph Number [0263] and FIG. 22 is an example template management workspace to build, set up, or edit a template for a Risk Assessment in accordance with an embodiment of the invention.  Users who selected either Level 1 or Level 2 operating paths will have a template preloaded for them, while users who selected Level 3 may create their own template.  Template settings can include risk levels (e.g., from three to five levels), inclusion/exclusion of residual risk, the ability to add weighted values to questions, determination of answer format, inclusion/exclusion of standard section headings and the ability to create new ones, and the entering of standard text for an Executive Summary. Each of these elements can be included in every subsequent questionnaire that is created for this FI as long as this template remains in force).
As per claims 8 and 20, the combination of Bowers, Bradley, and Tschiegg teaches each of the limitations of claims 1 and 7, and 15 and 20 respectively. 
In addition, Bowers teaches:
wherein the processing unit is further to cause the standardized questionnaire to be transmitted as a response to the new security questionnaire (Paragraph Number .

Response to Arguments
Applicant’s arguments filed 12/7/2021 have been fully considered but they are not persuasive.
Applicant argues that the claims are eligible under 35 USC 101. (See Applicant’s Remarks, 12/7/2021, pgs. 9-12). Examiner respectfully disagrees. As noted in the 35 USC 101 analysis presented above, the claims recite an abstract concept that is encapsulated by decision making analogous to a method of organizing human activity. Examiner notes that each of the limitations that encapsulate the abstract concepts are recited in the above 35 USC 101. Additionally, the claims do not recite a practical application of the abstract concepts in that there other than to make conclusory determinations and provide for direction for either a person or machine to follow at some future time. The claims do not recite any particular use for these determinations and directions that improve upon the underlying computer technology (in this instance the computer software, processor, and memory). Instead, Examiner asserts that the claim language is only used as implementation of the abstract concepts utilizing technology including the sending and receiving of information over a computer network. The claims are not directed towards the technology, but are instead directed towards the overarching abstract concepts and in this way is generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)). 
Applicant argues that the previously cited references do not teach the newly amended portions including the new limitations recited by the independent claims. (See Applicant’s Remarks, 12/7/2021, pgs. 12-16). Examiner respectfully disagrees. Examiner notes that new citations from the Bowers and Tschiegg references have been applied to the newly presented claim limitations as indicated in the above new 35 USC 103 rejection. As such, Applicant’s arguments have been rendered moot. In response to Applicant’s arguments, Examiner directs Applicant to review the new citations provided in the 35 USC 103 rejection presented above

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H. DIVELBISS whose telephone number is (571) 270-0166. The fax phone number is 571-483-7110. The examiner can normally be reached on M-Th, 7:00 - 5:00. Examiner interviews are available via telephone, in-person, and video 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW H DIVELBISS/Examiner, Art Unit 3624